                           UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION


ESTATE OF MARY J. WOBSCHALL,                   By   Special
Administrator, RONALD I. WOBSCHALL
7428Partndge Court
West Bend, Wisconsin 53095,

         Plaintiff,                                           Case No:

                                                              COMPLAINT

DAVE ROSS, in his official capacity as Secretary of     the   Civil Rights Action:
Wisconsin Department of Transportation
4822Madison Yards Way                                         The Americans With
Madison, Wisconsin 53105,                                     Disabilities Act, as Amended

 CRAIG THOMPSON, in his official capacity as Secretary-       The Rehabilitation Act,   as
 Designee of the Wisconsin Department of Transporlation       Amended
 4822Madison Yards Way
 Madison, Wisconsin 53705,                                    14tl'Amendment to U.S.
                                                              Constitution (Due Process)
 KRISTINA BOARDMAN, in her official capacity as
 Administrator of the Wisconsin Division of Motor
 Vehicles                                                     DEMAND FOR JURY TRIAL
 4822Madison Yards Way
 Madison, Wisconsin 53105,

         Defendants


                                        COMPLAINT

        NOW COMES Plaintiff, Estate of Mary J. Wobschall, by its Special Adrninistrator, Ronald

L   Wobschall ("Ronald I. Wobschall" and "Mr. Wobschall"), on behalf of the Decedent, Mary   J.


Wobschall ("Decedent, Mary J. Wobschall" and "Mrs. Wobschall") (collectively "Plaintiff'), by

and through its undersigned counsel, Hupy and Abraham, S.C., by Todd R. Korb, bring this

Cornplaint against Defendant Dave Ross, in his official capacity as Secretary of the Wisconsin

Depafiment of Transporlation ("WisDOT") ("sectetary Ross"); Defbndant Craig Thotnpson, in




          Case 2:19-cv-01796-JPS Filed 12/09/19 Page 1 of 23 Document 1
his official capacity as Secretary-Designee of the WisDOT ("Secretary-Designee Thompson");

Defendant Kristina Boardman, in her official capacity as Administrator of the Wisconsin Division

of Motor Vehicles ("DMV") at WisDOT;               ("theWisDOT/DMV Defendants") (collectively,

"Defendants").

        Plaintiff alleges upon knowledge as to its own conduct and obseruations and upon

information and belief as to the conduct of others:

                                      NATURE OF THB ACTION

         1.      This action seeks monetary relief against the Wisconsin state officials, WisDOT,

and   DMV for depriving Decedent, Mary       J. Wobschall, use of her cane and     mobility device while

she was located on and   within   a   WisDOT and DMV facility in West Bend, Wisconsin,          as   well   as


for WisDOT and DMV's discriminatory licensing policy and practice in denying Decedent, Mary

J. Wobschall, use of her cane and mobility device while she attempted to renew her operator's

license. These discriminatory actions denied Decedent, Mary J. Wobschall, meaningful access to

and participation in the WisDOT and       DMV's   services, programs, and activities.

        2.       This lawsuit seeks a declaratory judgment that when WisDOT and DMV deprived

Decedent, Mary J. Wobschall, use of her cane and mobility device while she was located within a

DMV facility in West Bend, Wisconsin, the WisDOT and DMV violated Mary J. Wobschall's

fundamental rights in her driver's license, rights in her ability to drive legally, rights in her personal

property and to use her cane and rnobility device, rights in access to public services, programs, and

activities, and rights to freedorn of movement and rnobility under the Due Process Clause of the

Fourleenth Amendment of the United States Constitution.

        3.       This lawsuit seeks a declaratory judgrner-rt    tl-rat the   WisDOT and DMV's policy

andlor practice, written or othelwise, requiring Mrs. Wobschall to demonstrate that she was able



                                                    2


          Case 2:19-cv-01796-JPS Filed 12/09/19 Page 2 of 23 Document 1
to walk without use of a cane or other rnobility device for licensing purposes is unconstitutional

as applied to   Mary J. Wobschall, a qualified individual with   a   disability. This policy   and practice


impose a severe and undue burden on the fundarnental rights of obtaining a driver's license, rights

in the ability to drive legally, rights in personal properly, rights in       access   to public   services,

programs, and activities, and rights to freedorn of movement and mobility under the Due Process

Clause of the Fourteenth Amendment of the United States Constitution.

       4.        Plaintiff brings this action under the Americans with Disabilities Act,       as Amended


("TitleIIoftheADA","TitleII",and"ADA"),42U.5.C.              $ 1210l,etseq.,aswellasSection504

oftheRehabilitationAct of I913,asAmended("Section 504" or "RehabilitationAct"),29U.S.C.

S 194, to remedy Defendants' failure to provide meaningful access to and participation in the

WisDOT and DMV's services, programs, and activities and to remedy Defendants' denial and

deprivation of a cane and mobility device against a qualified individual with      a   disability while that

individual was located on and within the WisDOT and DMV's facilities and premises.

        5.       Plaintiff also brings this action under the Fourteenth Amendment to the U.S.

Constitution, to remedy the deprivation of Decedent, Mary J. Wobschall's fundamental liberty

interests and her rights not to be subject to discrirninatory action, animus, conduct, policy, and

practice because of her status as a qualified individual with a disability who used a cane and

mobility device to aid her in walking and standing.

        6.       Plaintiff seeks monetary and declaratory relief for the unconstitutional, unlawful,

and discriminatory action, anirnus, conduct, policy, and practice to which Decedent, Mary                 J.


Wobschall, was subject.




                                                   1




          Case 2:19-cv-01796-JPS Filed 12/09/19 Page 3 of 23 Document 1
                                   JURISDICTION AND VENUE

       7.        This Court has jurisdiction over this action pursuant to 28 U.S.C. $ 1331 (federal

question) and 28 U.S.C. $$ 1343 (civil rights).

        8.       Venue is laid within the United States District Court for the Eastern District of

Wisconsin pursuant to 28 U.S.C. $ 1391(bX2) because a substantial part of the events or omissions

giving rise to the claims occurred within this district.

                                              PARTIES

        9.       The Decedent, Mary J. Wobschall, was an adult resident of the City of West Bend,

County of Washington, Wisconsin, who resided at 1428 Partridge Court, Zip Code 53095; and that

Ronald L Wobschall has been appointed Special Adrninistrator for the Estate of Mary Wobschall.

        10.      The Plaintiff, Ronald I. Wobschall, is an adult resident of the City of West Bend,

County of Washington, Wisconsin, currently residin g at 1428 Partridge Court, Zip Code 53095;

and that the Plaintiff, Ronald L Wobschall was the husband of the Decedent, Mary Wobschall.

        1   1.   The Defendant, Dave Ross, was the Secretary of WisDOT on or about June         1   1,


2018. WisDOT, with offices of its executive located at 4822 Madison Yards Way, Madison,

Wisconsin,Zip Code 53705, is and was at all times material hereto, an agency of the State of

Wisconsin. Secretary Ross supervised and had authority over the activities of WisDOT, including

issuing driving privileges to Wisconsin residents. As parl of his duties, Secretary Ross supervised

the Administrator of the Wisconsin Division of Motor Vehicles. The Wisconsin Division of Motor

Vehicles is responsible for issuing driving privileges to Wisconsin residents. Secretary Ross is

sued in his   official capacity.

        12.      The Defendant, Craig Thompson, is the current Secretary-Designee of            the

WisDOT. WisDOT, with offices of its executive located at 4822 Madison Yards Way, Madison,



                                                   4


            Case 2:19-cv-01796-JPS Filed 12/09/19 Page 4 of 23 Document 1
Wisconsin,Zip Code 53105, is and was at all times material hereto, an agency of the State of

Wisconsin. Secretary-Designee Thompson supervises and has authority over the activities of

WisDOT, including issuing driving privileges to Wisconsin residents. As part of his duties,

Secretary Ross supervised the Adrninistrator of the Wisconsin     DMV.    The Wisconsin DMV is

responsible for issuing driving privileges to Wisconsin residents. Secretary-designee Thompson

is sued in his official capacity.

        13.      The Defendant, Kristina Boardman, is the Administrator of the Wisconsin DMV.

The Wisconsin DMV, with offices of its executive located at4822 Madison Yards Way, Madison,

Wisconsin,Zip Code 53105, is and was at all times material hereto, an agency of the State of

Wisconsin. Administrator Boardman supervises and is responsible for the activities, policies, and

practices of the DMV, including the issuance and renewal of driving privileges to Wisconsin

residents. She is sued in her official capacity.

                             GENBRAL FACTUAL ALLEGATIONS

        14.      On or about June 11,2078, the Decedent, Mary J. Wobschall, was a 78-year-old

resident of West Bend, Wisconsin, who was married to Ronald         I. Wobschall, an 80-year-old

resident of West Bend, Wisconsin.

        15.      On or about June 17,2018, Mrs. Wobschall, along with her husband, Mr.

Wobschall, arived at the DMV located at 1516 West Paradise Drive, in the City of West Bend,

County of Washington, Wisconsin, Zip Code 53095 ("West Bend DMV"), for the purpose of

renewing her valid driver's license. At that time, Mrs. Wobschall had approxirnately 60 years of

licensed driving experience in the United States. In those approximate 60 years, Mts. Wobschall

never had her license, ID car, or operating plivileges revoked, suspended, cancelled, disqualified,

or denied.



                                                   5


             Case 2:19-cv-01796-JPS Filed 12/09/19 Page 5 of 23 Document 1
          16,   Prior to their arrival on June 17,2078, Mrs. Wobschall undertook affirmative steps

in preparation for renewing her valid driver's license. On or about ilday 20,2018, Mrs. Wobschall

underwent an eyesight examination with a duly licensed optometrist pursuant to Wis. Stat.             $


3a3   J6(3); the optometrist opined that Mrs. Wobschall did not require corrective lenses while

driving, did not have any eye diseases or cataracts, and did not require any driving restrictions.

         17.    When Mr. and Mrs. Wobschall arrived at the West Bend DMV on June 11,2018,

Mrs. Wobschall used a cane to aid and assist herself in walking and standing. Mrs. Wobschall had

previously undergone knee replacement surgeries in both knees several years prior, which gave

her   pain. This cane was Mrs. Wobschall's personal property.

         18.    While at the West Bend DMV, Mrs. Wobschall applied for        a renewal    of her valid

driver's license. Mrs. Wobschall followed all steps, processes, policies, and procedures that were

required by the DMV and asked of her by DMV employees in order to renewal a driver's license.

         19.    While Mrs. Wobschall was undergoing the process to renew her valid driver's

license, Jane Doe, a WisDOT and DMV employee and licensing examiner located at or near

Station Number One inside of the West Bend DMV facility, instructed Mrs. Wobschall that she

must walk to a chair located in an area for pedestrian use without the aid of her cane.

         20.    Mr. Wobschall protested and asked Jane Doe why his wife, Mrs. Wobschall, needed

to walk without the aid of her cane. Mr. Wobschall also asked Jane Doe how Mrs. Wobschall

walking without the aid of her cane related to the renewal of Mrs. Wobschall's license.

         21.    Jane Doe refused to answer   Mr. Wobschall's questions. Instead, Jane Doe deprived

Mrs. Wobschall use of her cane. Jane Doe mandated, "Have her walk without her cane."

         22.    Mrs. Wobschall conrplied with Jane Doe's instruction and requirement because she

wanted to receive a renewal her driver's license from the    DMV. Mrs. Wobschall          atternpted to



                                                  6


            Case 2:19-cv-01796-JPS Filed 12/09/19 Page 6 of 23 Document 1
walk from the area located irnrnediately in front of Station Number One to a chair located away

from Station Number One in the waiting section without the assistance of her cane.

         23.    At all times material hereto, Mrs. Wobschall's path of travel where           she attempted

to walk after being denied the use of her cane was located within WisDOT and DMV's facility

and in an area open to pedestrian and public use.

         24.    As a direct and proximate cause of Jane Doe's denial and deprivation of Mrs.

Wobschall'5 snns-her personal property and mobility device, Mrs. Wobschall fell when she

attempted to walk without the aid of her cane.

         25.    After falling, Mrs. Wobschall lay down on the floor in severe pain, emban assment,

and   humiliation. Mr. Wobschall then assisted her into a chair located nearby.

         26.    At all times material hereto,   Jane Doe never inquired into Mrs. Wobschall's fall

and subsequent injury; Jane Doe also never asked       if   she needed aid or assistance after she   fell.

         27.    Instead, Jane Doe denied Mrs. Wobschall's license renewal. Jane Doe gave Mr.

and Mrs. Wobschall a WisDOT/DMV form entitled, "medical examination report (MV3466)."

This MV3466 form was partially completed by Jane Doe. On the MV3466 form, Jane Doe wrote

that Mrs. Wobschall was required to undergo a "general medical" examination "due to fall at           DMV

*   confusion." Jane Doe instructed Mr. and Mrs. Wobschall that Mrs. Wobschall needed to

complete this form in order for Mrs. Wobschall to be approved for        a   renewal ofher driver's license.

According to WisDOT and DMV policies, procedures, and practices, Jane Doe was required to

write her WisDOT Examiner Badge Number on the MV3466 fonn in the area designated "DOT

Examiner Badge Nutrber," but Jane Doe intentionally omitted this infonnation frorn the MV3466

form in violation of WisDOT and DMV's policies, procedures, and practices, written or otlrerwise.




                                                   7


           Case 2:19-cv-01796-JPS Filed 12/09/19 Page 7 of 23 Document 1
       28.      Jane Doe intentionally denied Mrs. Wobschall a temporary license to operate a

motor vehicle because Jane Doe regarded Mrs. Wobschall as having an actual or perceived

physical impairment because Mrs. Wobschall's used her cane to aid and assist herself in walking

and standing.

       29.      In addition to denying a renewal of Mrs. Wobschall's license and giving her the

medical examination report MV3466 form, Jane Doe instructed Mr. Wobschall and Mrs.

Wobschall that Mrs. Wobschall had until herbirthday on June 31,2018 to retum to the West Bend

DMV and renew her license,        Because   of   Jane Doe's denial   of both a license renewal   and

temporary license, Mrs. Wobschall had only approximately 20 days before her valid driving

privileges would be revoked, suspended, cancelled, disqualified, and/or denied.

       30.      Soon thereafter, emergency service personnel arrived at the West Bend    DMV.

       31.      Mrs. Wobschall declined the medical attention offered by the emergency service

personnel at the West Bend   DMV. Instead, Mr. Wobschall helped Mrs. Wobschall retum to their

vehicle, and Mr. Wobschall drove Mrs. Wobschall to the medical clinic located across the street

from the West Bend DMV.

       32.      Under Wisconsin law, Wisconsin Chapter 343 specifies the authority of the DMV

regarding the issuance of driving licenses and Wisconsin Chapter Trans 1 12 governs the medical

standards for driver licensing. Significantly, there is no legislative statutory provision under any

Wisconsin law that grants the WisDOT and DMV the authority to require a license issuance

applicant or license renewal applicant to demonstrale an ability to walk without the aid of any

rnobility device, such as a cane, walker, or wheelchair, in order to receive an issuance or renewal

of a license. Instead, under Wis. Stat. $$ 343.16(l) and 343.16(3), the only examination that     an


applicant may be subject to at the tirne of a license renewal application while physically located at



                                                   8


          Case 2:19-cv-01796-JPS Filed 12/09/19 Page 8 of 23 Document 1
the   DMV's facilities is an examination of eyesight. Furthermore, if the DMV examiner requires            a


license renewal applicant to undergo a medical examination with a licensed medical professional,

the   DMV is required to issue a temporary license to operate       a   motor vehicle to the license renewal

applicant that is valid for sixty days at the time the DMV requests the examination, pursuant to

Wis. Stat. $ 343.16s(6xb).

         33.       Jane Doe did not issue a temporary license to operate a motor vehicle to Mrs.

Wobschall on or about June           ll,2018 in violation of Wis. Stat. $ 343.165(6)(b).    Because of Jane

Doe's denial of a temporary license, Mrs. Wobschall had only approximately 20 days before her

valid driving privileges would be revoked, suspended, cancelled, disqualified, and/or denied.

          34.      Jane Doe intentionally denied Mrs. Wobschall a license renewal and a temporary

license to operate a motor vehicle because Jane Doe regarded Mrs. Wobschall as having an actual

or perceived physical impairment because of Mrs. Wobschall's use of her cane.

          35.      Jane Doe harbored animus towards Mrs. Wobschall because Jane Doe regarded

Mrs. Wobschall         as   having an actual or perceived physical impairment because of Mrs. Wobschall's

use   ofher    cane.

          36.      Mrs. Wobschall's deprivation of her cane and subsequent fall at the West Bend

DMV caused her emotional and physical injuries, including, but not limited to, a left distal radius

fracture (left fractured wrist), left knee contusions, left shoulder pain, left ann pain, left hand pain,

physical pain and suffering, emotional pain and suffering, medical expenses. mental anguish, fright

and shock, disability, denial of social pleasures and enjoyments, embaLrassment, humiliation,

rnofiifi cation, indignity, and emotional distress.

          37   .   As a lesult of her injuries, Mrs. Wobschall underwent surgery on or about June 15,

2018 to repair her left distal radius fi'acture (left fractured wrist); namcly, an open reduction



                                                         9


               Case 2:19-cv-01796-JPS Filed 12/09/19 Page 9 of 23 Document 1
internal fixation, including the implantation of a plate and screws. Mrs. Wobschall subsequently

underwent physical therapy and occupational therapy for her left shoulder, arm, and wrist injuries.

           38.   On or about June 20, 2078, Mr. Wobschall returned to the West Bend DMV in an

attempt to obtain the name of Jane Doe, the DMV employee and licensing examiner located at

Station Number One who denied Mary Wobschall the use of her cane as described herein. While

at the West Bend DMV, Mr. Wobschall spoke to an unidentified DMV employee and manager,

Jane Doe No. 2, who refused to give    Mr. Wobschall the name or identity of Jane Doe.

           39.   Jane Doe and Jane Doe No.    2's conduct, actions, and omissions described herein

constitute an intentional concealment of Jane Doe's identity.

           40.   As a direct and proximate result of Jane Doe and Jane Doe No. 2's conduct, actions,

and omissions described herein, Plaintiff does not know the names or identities of WisDOT and

DMV employees,      Jane Doe and Jane Doe No. 2.

           41.   Upon information and belief, Defendants WisDOT and DMV have a policy,

procedure, or practice, written or otherwise, in which any individual who utilizes   a   mobility device,

such as a walker, crutches, a cane, braces, or other similar devices, must demonstrate an ability to

walk without the assistance of said mobility device while at a WisDOT and DMV facility in the

presence    of a DMV license examiner in order for an applicant to be issued a driver's license or

receive a renewal of a driver's license.

           42.   This policy, procedure, or practice as described herein is also utilized by

Defendants to detennine whether an individual who uses a rnobility device as described herein

will   be required to undergo a medical examination prior to the issuance or renewal        of a driver's

license.




                                                  10


           Case 2:19-cv-01796-JPS Filed 12/09/19 Page 10 of 23 Document 1
           43.        A DMV license examiner employed by Defendants is not a physician, physician

assistant, or advanced practice nurse prescriber licensed by the State of Wisconsin.

           44. A DMV license examiner employed by Defendants is not qualified                         to make    a


determination of whether an individual has a medical condition, impairment, or disability.

           45. A DMV license examiner employed by Defendants is not qualified                         to make    a


determination of whether an individual is able to exercise ordinary and reasonable control in the

operation of a motor vehicle.

           46.         A DMV license examiner employed by Defendants is not qualified to make a

determination of whether an individual possesses a physical condition, impairment, or disability

that might prevent such individuals from exercising reasonable and ordinary control in the

operation of a motor vehicle.

           47   .     This policy, procedure, or practice, and whether an individual is able to demonstrate

the ability to walk without the assistance of a mobility device as described herein, has no relation

to whether an individual is able to exercise ordinary and reasonable control in the operation of a

motor vehicle.

           48.        It is unlawful   and unconstitutional   for Defendants to determine whether a license

applicant should submit to a medical examination by utilizing criteria that requires an individual

with   a   disability to demonstrate the ability to walk without the assistance of        a   mobility device   as


rnore fully described herein.

           49.        It is unlawful and unconstitutional to deny the issuance or renewal of a driver's

license without issuing a temporary license to an individual with a rnobility impainnent simply

because that        individual is unable to walk without the assistance of   a   rnobility device   as more   fully

described herein.



                                                         l1

             Case 2:19-cv-01796-JPS Filed 12/09/19 Page 11 of 23 Document 1
                                FIRST CLAIM FOR RELIEF:
                Violations of the Americans with Disabilities Act,            as   Amended

         50.    Plaintiff realleges and incorporates by reference the allegations of all the preceding

paragraphs as if fully set forth herein.

         51.    Title II of the ADA prohibits Defendants from discriminating against individuals

with disabilities by excluding them from participation in or denying the benefits of Defendants'

services, programs,       or   activities,   or   otherwise subject individuals        with disabilities to
discrimination. 42 U.S.C. $ 12132;28 C.F.R. Part 35.

         52.    Title II also requires that "[a] public entity shall permit individuals with mobility

disabilities to use wheelchairs and manually-powered rnobility aids, such as walkers, crutches,

canes, braces, or other similar devices designed for use by individuals            with mobility disabilities,

in any areas open to pedestrian use." 28 C.F.R. $ 35.131(a).

         53.    Title II also requires that "[a] public entity, in providingany aid, benefit, or service,

may not, directly or through contractual, licensing, or other alrangements, on the basis of disability.

. . ldleny a qualified individual with a disability the opportunity to parlicipate in or benefit from

the aid, benefit, or service. . . fa]fford a qualified individual with a disability an opportunity to

participate in or benefit from the aid, benefit, or service that is not equal to that afforded others. . .

fo]therwise limit a qualified individual with a disability in the enjoyment of any right, privilege,

advantage, or opportunity enjoyed by others receiving the aid, benefit, or service." 28 C.F.R.               $


3s.13O(bx1).

         54.    Title II also requires that "[a] public entity may not deny a qualified individual with

a disability the opportunity to parlicipate       in services, programs, or activities that are not   separate


or different, despite the existence of permissibly separate or different programs or activities." 28

c.F.R.   $ 35.130(bX2).


                                                        12


          Case 2:19-cv-01796-JPS Filed 12/09/19 Page 12 of 23 Document 1
       55.     Title II also requires that "[a] public entity rnay not, directly or through contractual

or other affangements, utilize criteria or methods of adrninistration. . . [t]hat have the effect of

subjecting qualified individuals with disabilities to discrimination on the basis of disability." 28

c.F.R. $ 3s.130(b)(3).

        56.    Title   II   also requires that "[a] public entity may not administer a licensing.    .   .



program in a manner that subjects qualified individuals with disabilities to discrimination on the

basis of disability, nor may a public entity establish requirements for the programs or activities   of

licensees or certified entities that subject qualified individuals with disabilities to discrimination

on the basis of disability." 28 c.F.R. $ 35.130(bx6).

        51.    Title II also requires that "[a] public entity shall not impose or apply eligibility

criteria that screen out or tend to screen out an individual with a disability or any class of

individuals with disabilities from fully and equally enjoying any service, program, or aclivity." 28

c.F.R. $ 3s.130(bx8).

        58.      Title II also requires that "[n]o qualified individual with a disability shall, on the

basis of disability, be excluded from participation in or be denied the benefits of the services,

programs, or activities of a public entity, or be subjected to discrimination by any public entity."

28 C.F.R. $ 3s.130(a).

        59.      Defendants regarded Mrs. Wobschall as having an actual or perceived physical

impainnent because she used a cane to aide herself in walking and standing.

        60.      Mrs. Wobschall was a qualified individual with a disability within the rneaning     of

42U.5.C. $ 12131(2) and 28 C.F.R. $ 3s.104.

        61,      Mrs. Wobschall is qualified to rcceive the services, progralns, and activities offered

by Defendants.



                                                   l3

         Case 2:19-cv-01796-JPS Filed 12/09/19 Page 13 of 23 Document 1
          62.       Defendants WisDOT and DMV are public entities covered by Title II of the ADA.

42 u.S.C. $ 12131(lXB).

          63.       Defendants Secretary Ross, Secretary-Designee Thompson, and Administrator

Boardman are responsible for the operation of public entities covered by Title II of the ADA. 42

u.s.c.    $ 12131(1XB).

          64.       Mrs. Wobschall's cane constituted a "mobility device" within the meaning of Title

II of   the   ADA. 28 C.F.R. $ 35.137(a).

          65.       Defendants were obligated under the      ADA to permit Mrs. Wobschall, as an

individual with     a   mobility impairment, to use her cane in any   areas open to pedestrian use   within

the Defendants' facilities.

              66.   Defendants have failed to meet this obligation. Defendants have denied and

deprived Mrs. Wobschall use of her cane and mobility device while in the Defendants' facility in

an area open to pedestrian use, as more fully described herein.

          67.       Defendants' denial and deprivation of Mrs. Wobschall's cane and mobility device

caused Mrs. Wobschall to be denied rneaningful access to Defendants' facilities, programs, and

servlces.

          68.       Defendants were obligated under the ADA to provide and administer WisDOT and

DMV's benefits or services in such         a manner that enabled Mrs. Wobschall to participate       in the

benefit or service and to enjoy the same rights, privileges, advantages, and opportunities enjoyed

by others receiving the benefits or services of the WisDOT and DMV.

          69.       Defendants were obligated under the ADA to not to utilize criteria or methods        of

adrninistration that subjected Mrs. Wobscliall to discrirnination on the basis of disability.




                                                     t4

              Case 2:19-cv-01796-JPS Filed 12/09/19 Page 14 of 23 Document 1
       10.     Defendants were obligated under the     ADA not to adrninister its state licensing

program and not to establish requirements for its licensing programs or activities in a manner that

subjected Mrs. Wobschall to discrimination on the basis of disability.

       7I.     Defendants were obligated under the     ADA not to exclude Mrs. Wobschall from

participation in and not to deny Mrs. Wobschall the benefits of the WisDOT and DMV's services,

programs, or activities, or otherwise subject Mrs. Wobschall to discrimination.

       12.     Defendants have failed to meet these obligations under the     ADA. By denying         and

depriving Mrs. Wobschall use of her cane and mobility device and cane and requiring that Mrs.

Wobschall walk without the assistance ofher cane and mobility device,    as   well   as   by denying Mrs.

Wobschall    a renewal of her license and denying a         temporary license, Defendants have

administered, utilized methods    of   administration, and established requirements for its state

licensing program and activities that subjected Mrs. Wobschall to discrimination on the basis of

disability. Mrs. Wobschall   has been denied enjoyment of the same rights, privileges, advantages,

and opportunities enjoyed by others who seek to obtain or renew their driver's licenses in that

others who do not use a cane or other mobility device are able to obtain and/or renew their driver's

license without having to demonstrate an ability to walk.

       73.     Defendants' prohibited conduct, actions, and omissions occured because Jane Doe

regarded Mrs. Wobschall as having an actual or perceived physical impairment because Mrs.

Wobschall's used her cane to aid and assist herself in walking and standing.

       14.     As a direct and proximate result of the all of the above unconstitutional and

unlawful policies, practices, actions, omissions, and conduct of Defendants, Mrs. Wobschall has

suffered darnages, including but not lirnited to, personal injuries, including but not lirnited to:

injury to her body, physical pain and suff.ering, emotional pain and suffering, medical         expenses,




                                                 15


         Case 2:19-cv-01796-JPS Filed 12/09/19 Page 15 of 23 Document 1
mental anguish, fright and shock, disability, denial                of   social pleasures and enjoynents,

embarrassment, hurniliation, mortification, indignity, and emotional distress.

        75.      The actions, omissions, and conduct of Defendants were intentional, willful,

wanton, malicious, and oppressive and done with conscious disregard and deliberate indifTerence

for Mrs. Wobschall and her rights.

       76.       Defendants' actions, inactions, policies, procedures, and practices constitute

discrimination in violation of Title        II of the Americans with Disabilities Act,    as nnended, 42

U.S.C. $ 12101, et seq., and its implementing regulations, 28 C.F.R. Parl35.

       71.      Defendants WisDOT and DMV are liable pursuant to Wis. Stat. $ 895.46 for

payment   of any judgment         entered      in this action   because any individual employees   of   said

Defendants were acting within the scope                 of their    employment when the unlawful and

unconstitutional conduct, actions, and omissions occulred as described herein.

                                   SECOND CLAIM FOR RELIEF:
                           Violations of the Rehabilitation Act, as Amended

       78.      Plaintiff realleges and incorporates by reference the allegations of all the preceding

paragraphs as   if fully   set forth herein.

       79.       Section 504 of the Rehabilitation Act, 29 U.S.C. $ 794, provides:

                No otherwise qualified individual with a disability in the United States . . .
                shall, solely by reason of her or his disability, be excluded from the
                participatior.r in, be the denied benefits of, or be subjected to discrimination
                under any program or activity receiving Federal financial assistance . . .

       80.      Section 504 also requires that "[n]o qualified handicapped person shall, solely on

the basis of handicap, be excluded frorn parlicipation in, be denied the benefits of, or otherwise be

subjected to discrirnination." 28 C.F.R. $ 42.503(a).




                                                        16


          Case 2:19-cv-01796-JPS Filed 12/09/19 Page 16 of 23 Document 1
       81.     Section 504 also requires that "[a] recipient may not discriminate on the basis      of

handicap in the following ways directly or through contractual, licensing, or other arrangements

under any program or activity receiving Federal financial assistance.           . . fd]eny a qualified
handicapped person the opportunity accorded others to participate          in the program or activity

receiving Federal financial assistance.    .   fd]eny a qualified handicapped person an equal

opportunity to achieve the same benefits that others achieve in the program or activity receiving

Federal financial assistance. . . fp]rovide different or separate assistance to handicapped persons

or classes of handicapped persons than is provided to others unless such action is necessary to

provide qualified handicapped persons or classes of handicapped persons with assistance             as


effective as that provided to others. . . fd]eny a qualified handicapped person an equal opportunity

to participate in the program or activity by providing services to the program. . . [i]ntimidate or

retaliate against any individual, whether handicapped or not, for the purpose of interfering with

any right secured by fS]ection 504 or this subpart. .   ;'   28 C.F.R. $ 42.503(bX1).

       82.     Section 504 also requires that         "[a] recipient may not, directly or     through

contractual, licensing, or other affangements, utilize criteria or methods of administration that

either purposely or in effect discrirninate on the basis of handicap. . ." 28 C.F.R. $ 42.503(bX3).

       83.     Section 504 also requires that "[r]ecipients shall insure that            no qualified
handicapped person    is denied the benefits of, excluded from participation in, or         otherwise

subjected to discrirnination under any program or activity receiving Federal financial assistance

because the recipient's facilities are inaccessible to or unusable by handicapped persons." 28

c.F.R. $ 42.520.




                                                 1l

         Case 2:19-cv-01796-JPS Filed 12/09/19 Page 17 of 23 Document 1
        84.      Section 504 also requires that "[a] recipient shall operate each program or activity.

.   so that when each part is viewed in its entirety      it is readily accessible to and usable by
handicapped persons. .   ." 28 C.F.R. $ a2.521(a).
        85.      Section 504 also requires that "fe]ach new facility constructed by, on behalf of, or

for the use of a recipient shall be designed and constructed in such a manner that the facility is

readily accessible to and usable by handicapped persons. . . [a]ny alterations to existing facilities

shall, to the maximum extent feasible, be made in an accessible manner." 28 C.F.R. $ a2.522(a).

        86.      Section 504 also protects against other specific forms of discrimination which are

not expressly enumerated in Section 504 or its implementing regulations. 28 C.F.R. $ a2.503(g).

        81.      Defendants regarded Mrs. Wobschall as having an actual or perceived physical

impairment because she used a cane to aide herself in walking and standing.

        88.      Mrs. Wobschall is a qualified individual with a disability within the meaningof 29

U.S.C. $ 705(20), and a qualified handicapped person within the meaning of 28 C.F.R.                $$

42.540(k)-(l).

        89.      Defendants WisDOT and DMV are programs and conduct activities which receive

federal financi al assistance.

        90.      Defendants Secretary Ross, Secretary-Designee Thompson, and Adrninistrator

Boardman are responsible for prografirs and activities receiving federal financial assistance.

        91.      Defendants were obligated under Section 504 to insure that Mrs. Wobschall, as a

handicapped individual with a rnobility impairment, was not denied the benefits of, excluded from

parlicipation in, or otherwise subjected to discrimination under any of Defendants' programs or

activities because Defendants' facilities were inaccessible to or unusable by Mrs. Wobschall.




                                                  18


          Case 2:19-cv-01796-JPS Filed 12/09/19 Page 18 of 23 Document 1
         92.     Defendants have failed to meet this obligation. Defendants denied and deprived

Mrs. Wobschall use of her cane and mobility device while in the Defendants' facility in an area

open to pedestrian use, as more     fully described herein.

         93.     Defendants' denial and deprivation of Mrs. Wobschall's cane and mobility device

while she was located in the Defendants' facility has caused Mrs. Wobschall to be denied

meaningful access to and participation in Defendants' facilities, programs, services, and activities.

         94.     Defendants were obligated under Section 504 to not to utilize criteria or methods

of administration that subjected Mrs. Wobschall to discrimination on the basis of handicap.

         95.     Defendants were obligated under Section 504 not to administer its state driver's

licensing program and not to establish requirements for its driver's licensing programs or activities

in   a manner that subjected   Mrs. Wobschall to discrimination on the basis of handicap.

         96,     Defendants were obligated under Section 504 not to exclude Mrs. Wobschall from

participation in and not to deny Mrs. Wobschall the benefits of the WisDOT and DMV's services,

progralns, or activities, or otherwise subject Mrs. Wobschall to discrimination because the

Defendants' facilities were inaccessible to or unusable by handicapped persons.

         97.     Defendants have failed to meet these obligations under Section 504. By denying

and depriving Mrs. Wobschall use of her cane and mobility device and cane and requiring that

Mrs. Wobschall walk without the assistance of her cane and mobility device,    as   well   as   by denying

Mrs. Wobschall a renewal of her license and denying a temporary license as described herein,

Defendants have administered, utilized methods of administration, and established requirements

for its state licensing prograrn and activities that subjected Mrs. Wobschall to discrirnination on

the basis of disability and handicap. Mrs. Wobschall has been denied enjoyrnent of the same rights,

privileges, advantages, and opportunities enjoyed by others who seek to obtain or renew their



                                                    19


           Case 2:19-cv-01796-JPS Filed 12/09/19 Page 19 of 23 Document 1
driver's licenses in that others who do not use a cane or other mobility device are able to obtain

and/or renew their driver's license without having to demonstrate an ability to walk.

       98.     Defendants' prohibited actions, inactions, policies, procedures, and practices

occurred because of an actual or perceived physical impairment on the part of Mrs. Wobschall

because she utilized a cane to assist her in walking and standing.

       99.     As a direct and proximate result of the all of the above unconstitutional        and

unlawful policies, practices, actions, omissions, and conduct of Defendants, Mrs. Wobschall has

suffered damages, including but not limited to, personal injuries, including but not limited to:

injury to her body, physical pain and suffering, emotional pain and suffering, medical expenses,

rnental anguish, fright and shock, disability, denial        of   social pleasures and enjoyments,

embarrassment, humiliation, mortification, indignity, and emotional distress.

        100. The actions, omissions, and conduct of Defendants            were intentional, willful,

wanton, malicious, and oppressive and done with conscious disregard and deliberate indifference

for Mrs. Wobschall and her rights.

        101.   Defendants' actions, inactions, policies, procedures, and practices constitute

discrirnination in violation of Section 504 of the Rehabilitation Act, as amended, 29 U.S.C. 5194,

and its implementing regulations, 28 C.F.R. Part 42.

        102.   Defendants WisDOT and DMV are liable pursuant to Wis. Stat. $ 895.46 for

payrnent   of any judgrnent   entered   in this action   because any individual ernployees   of said

Defendants were acting within the scope          of their    employment when the unlawful and

unconstitutional conduct, actions, and ornissions occuffed as described herein.




                                                 20

           Case 2:19-cv-01796-JPS Filed 12/09/19 Page 20 of 23 Document 1
                           THIRD CLAIM FOR RELIEF:
     Fourteenth Amendment to the United States Constitution (Due Process Violations)

         103.       Plaintiff realleges and incorporates by reference the allegations of all the preceding

paragraphs as if         fully set forth herein.

         104. The Due Process Clause of the Fourteenth            Amendment provides that "[n]o State

shall . .. deprive any person of life, liberty, or property without due process of law." U.S. Const.

amend.   XIV,      $1.

         105.       The Fourteenth Amendment protects against government conduct that infringes on

fundamental rights and liberties. U.S. Const. amend. XIV, $1.

         106.       Mrs. Wobschall had fundamental property and liberty interests protected by the

Due Process Clause that include, but are not limited to, rights in her driver's license, rights in her

ability to drive legally, rights in her personal property-her cane and mobility device-and use of

her personal property, rights in access to public services, programs, and activities, and rights to

freedom of movement and mobility.

         107   .    The conduct, acts, omissions, policies, and practices of Defendants as alleged above

constituted violations          of constitutional rights of Mrs. Wobschall, and Defendants could      not

reasonably have thought that their conduct in intentionally denying and depriving Mrs. Wobschall

of her personal property, cane, and mobility device as alleged herein was consistent with Mrs.

Wobschall's constitutional rights. These acts, conduct, omissions, policies, and practices are not

narrowly tailored to sele any compelling state interest, nor are they reasonably and necessarily

related to any legitirnate governrnental interest.

         108.       The Defendants' denial and deprivation of Mrs. Wobschall's cane, mobility device,

and personal property shocks the contemporary conscience.




                                                      21


          Case 2:19-cv-01796-JPS Filed 12/09/19 Page 21 of 23 Document 1
        109. As a direct and proximate result of the all of the above unconstitutional           and

unlawful policies, practices, actions, omissions, and conduct of Defendants, Mrs. Wobschall has

suffered damages, including but not lirnited to, personal injuries, including but not limited to:

injury to her body, physical pain and suffering, emotional pain and suffering, medical    expenses,

mental anguish, fright and shock, disability, denial       of   social pleasures and enjoyrnents,

embarrassment, humiliation, mortification, indignity, and emotional distress.

       110. The actions, omissions, and conduct of Defendants            were intentional, willful,

wanton, malicious, and oppressive and done with conscious disregard and deliberate indifference

for Mrs. Wobschall and her rights.

       111.     The conduct, acts, and omissions alleged herein constitute violations of Mrs.

Wobschall's federal rights as protected by the Fourteenth Amendment to the Constitution of the

United States and by other federal law.

        112. Defendants WisDOT and DMV            are liable pursuant to Wis. Stat.    $ 895.46 for
payment   of any judgment entered in this action      because any individual employees      of   said

Defendants were acting within the scope         of their employment when the unlawful            and

unconstitutional conduct, actions, and omissions occured as described herein.

                                     PRAYER FOR RELIBF

        WHEREFORE, the Plaintiff respectfully request this Courl enter a judgrlent in Plaintiff     s


favor against the Defendants, jointly and severally, and award Plaintiff as follows:

       a.   Award compensatory darnages pursuant to the Americans with Disabilities Act,          as


            amended, and the Rehabilitation Act, as amended, in an amount to be detennined at a

            trial of this matter;




                                                22


          Case 2:19-cv-01796-JPS Filed 12/09/19 Page 22 of 23 Document 1
       b.   Pursuant to Rule 57 of the Federal Rules of Civil Procedure, enter an order declaring

            Defendants' conduct as alleged herein unconstitutional and unlawful under the

            Fourteenth Amendment        to the United     States Constitution, the Arnericans with

            Disabilities Act, as amended, and the Rehabilitation Act, as amended;

       c. Award reasonable    attorney fees, costs, and disbursements pursuant to 42 U.S.C. $ 1988,

            421J.5.C.512205,29 U.S.C. $794(a), and other applicable law; and

       d.   Order such other relief as the Court deems just and equitable.

                                           IURY DEMAND

       Plaintiff hereby demands   a   trial by jury of all issues so triable pursuant to Rule 38 of

the Federal Rules of Civil Procedure.




DATED    at Milwaukee, Wisconsin, this 6th day     of December,2079


                                                        s/ Todd R. Korb

                                                        Todd R. Korb
                                                        State Bar Number: 1026950
                                                        Attomey for Plaintiff
                                                        HUPY AND ABRAHAM, S.C.
                                                        1 I 1 East Kilbourn Avenue, Suite I 100
                                                        Milwaukee,WI 53202
                                                        Telephone : $1 $ 223 -4800
                                                        Fax: (41 4) 271-3314
                                                        E-mail : TKorb@hupy. com




                                                   23


         Case 2:19-cv-01796-JPS Filed 12/09/19 Page 23 of 23 Document 1
